245 P.2d 467 (1952)
125 Colo. 571
PEOPLE ex rel. DUNBAR, Attorney General
v.
MOORE.
No. 16865.
Supreme Court of Colorado, en Banc.
June 2, 1952.
Duke W. Dunbar, Atty. Gen., H. Lawrence Hinkley, Deputy Atty. Gen., Frank A. Wachob, Asst. Atty. Gen., for relator.
JACKSON, Chief Justice.
This is an original proceeding in disbarment brought by the attorney general on behalf of the people against Clarence Oliver Moore, also known as Clarence O. Moore, respondent, upon the ground that respondent was convicted of the crime of embezzlement in the district court of the county of Garfield on or about March 9, 1951, and sentenced to a term of imprisonment of not less than three years nor more than seven years in the state penitentiary at Canon City, Colorado.
This judgment and sentence were affirmed by our court March 17, 1952, in the case of Moore v. People, 125 Colo. ___, 243 P.2d 425, and remittitur issued under date of April 14, 1952. It therefore appears that the said Clarence O. Moore now stands convicted in the State of Colorado of the felony of embezzlement.
Section 533, chapter 48, '35 C.S.A., reads as follows:
"Every person convicted of felony shall from thenceforth be disqualified from holding any office of honor, trust or profit under the laws of this state, or practicing as an attorney in any of the courts of this state."
It further appears that rule issued under date of April 24, 1952, requiring respondent, Clarence O. Moore, to show cause why his license to practice law within the State of Colorado should not be revoked, and why his name should not be stricken from the roll of attorneys duly licensed to practice law in the courts of this state because of conviction for the commission of the aforementioned felony; that thereafter, under date of May 15, 1952, respondent filed his answer, admitting the facts as above set forth.
The judgment of the court, therefore, is that respondent be disbarred from the practice of law in the State of Colorado, and that his name be stricken from the roll of attorneys duly licensed to practice law in the courts of this state.
CLARK, J., not participating.